 



Exhibit 10.1
UDR, Inc.
1745 Shea Center Drive
Suite 200
Highlands Ranch, Colorado 80129
February 18, 2008
Mr. Warren L. Troupe, Esq.
Morrison & Foerster LLP
370 – Seventeenth Street, Suite #5200
Denver, CO 80202
Dear Warren:
This letter confirms our conditional offer of employment at UDR, Inc., in the
position of SEVP and General Counsel. You will report directly to me. This
letter is not intended to be an employment contract but only a description of
the compensation and benefits accompanying the offer, which include:

•   Salary — $450,000, annualized, subject to annual review. Payday is every
other Friday, at which time you will be paid for work through the previous
Friday. Arrangements can be made for direct deposit through our Payroll
Department.

•   Incentive Bonus Plan – You will be eligible to receive a discretionary cash
bonus of 200% to 350% of your annual salary. This bonus will be based upon my
perception of your performance together with your ability to accomplish mutually
established individual and corporate goals. For 2008 we agree that your bonus
will be a minimum of $1.2 million.

•   Long-term Incentive Program – You will participate in our Long-term
Incentive Programs:

  a.   $700,000 FFO PARS program; and,     b.   $700,000 NAV PARS program.

    The final determination of awards under these programs are measured at the
end of the year and are subject to 20% discretion and final approval of the
Board of Directors.

•   Restricted Stock – You will be eligible to receive $4 million in restricted
stock vesting over four years (e.g., 1/4 of the shares shall vest on
February 2009, etc.). Price will be set based upon the closing sales prices,
averaging from the last 20 trading days, approximately $21.94, as of
February 12, 2008. All vesting is contingent upon you being in the employ of
UDR, Inc. on the vesting dates.

 



--------------------------------------------------------------------------------



 



Warren L. Troupe
February 18, 2008
Page Two

•   Options – On Monday, March 3, 2008, the Company will grant you an option to
purchase 200,000 shares @ 26.40. The shares will vest (become exercisable) pro
rata over four years from the date of grant.

•   Change of Control – In the event of a Change of Control, all of your
outstanding options, restricted stock, and any other awards in the nature of
rights that may be exercised shall become fully vested and immediately
exercisable; all restrictions on any outstanding other awards held by you (such
as awards of restricted stock) shall lapse; and the balance in any deferred
compensation plan or shareholder value plan shall become fully vested and
immediately payable. Additionally, within the first 24 months of your
employment, should a Change of Control occur, you will be paid a minimum of 2
times your 2 year average salary and incentive bonus.

•   Benefits – You will be eligible to enroll in UDR’s Medical, Dental, Life and
Vision Plans two months from your start date. Information about these plans and
other company benefits are contained in the Summary of Health Benefits that will
be provided to you.

•   Vacation – As an officer of the Company, you will be eligible for four weeks
of vacation after six months of employment.

•   401(k) Plan — After the completion of two months of service, you will be
eligible to participate in the Company’s 401(k) plan. UDR, Inc. will match $.50
cents on each dollar you contribute to the 401(k) Plan, up to 6% of your pay.
This means you could potentially earn an additional 3% per year of your base
pay, depending on the level of your voluntary contributions and upon the
Company’s meeting certain discrimination tests each year. The plan is
administered by Fidelity Investments and includes a pre-tax and after-tax
savings option.

This conditional offer of employment is subject to your satisfactory completion
of all pre-employment procedures and requirements, including, but not limited
to, you testing negative for current illegal drug use, a satisfactory
identification verification, past employment data verification, and a criminal
background check. We estimate that your start date will be Monday, March 3,
2008. However, all pre-employment procedures, including satisfactory drug screen
and background check, must be completed before you start work with UDR, Inc.
Once we receive confirmation of a successful completion of all pre-employment
procedures, we will contact you to confirm your actual start date. In the event
you produce a positive drug test or the background checks yield unsatisfactory
results, this conditional offer will be withdrawn by UDR, Inc. In the event that
you fail the drug test, you will be unemployable by UDR, Inc. for a minimum
period of six months.

 



--------------------------------------------------------------------------------



 



Warren L. Troupe
February 18, 2008
Page Three
Should you satisfy the pre-employment conditions outlined in your letter and the
conditional offer is confirmed by UDR, Inc., you will be employed at-will. As an
at-will employee, you may resign your employment or be released by UDR, Inc.
without notice or requirement of cause. Nothing contained in this letter will
create any contract between you and UDR, Inc. or affect your status as an
at-will employee of UDR, Inc.
Please sign below to accept this offer and confirm your understanding that the
offer is contingent upon your successful completion of UDR’s pre-employment
procedures and requirements, including a drug test and criminal background
check.
Warren, I look forward to not only your employment with UDR, Inc., but also you
being a part of my team.
Sincerely,
/s/ Thomas W. Toomey
Thomas W. Toomey
President and Chief Executive Officer
Understood and Acknowledged by:

     
/s/ Warren L. Troupe
   
 
Employee
   
 
   
2/22/08
   
 
Date:
   

 